Title: From Thomas Jefferson to John Jay, 21 June 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris June 21. 1787.

I had the honour of addressing you in a letter of May 4. from Marseilles which was to have gone by the last packet; but it arrived a few hours too late for that conveiance, and has been committed to a private one passing thro’ England, with a promise that it should go thro’ no post office.
I was desirous, while at the seaports, to obtain a list of the American vessels which have come to them since the peace, in order to estimate their comparative importance to us, as well as the general amount of our commerce with this country, so far as carried on in our own bottoms. At Marseilles I found there had been 32. since that period; at Cette not a single one; at Bayonne, one of our free ports, only one. This last article I learnt from other information, not having visited that place; as it would have been a deviation, from my route, too considerable for the importance of the object.  At Bordeaux, Nantes and Lorient I could not obtain lists in the moment, but am in hopes I shall be able to get them ere long. Tho’ more important to us, they will probably be more imperfect than that of Marseilles.At Nantes I began with Mr. Dobrée an arrangement of his claims. I visited the military stores which have been detained there so long, opened some boxes of each kind, and found the state of their contents much better than had been represented. An exact list of the articles is to be sent me. In the mean time the following is near the truth.

24. casks of gunlocks
6. cases of gun barrels
65. cases of old bayonets

locks and furniture of 3100 fire arms of various kinds taken from the peasants of Bordeaux when they were deprived of the droit de chasse, and purchased by Mr. Dean. The above are broken, eaten up with rust and worth nothing.

15,000 peices of walnut for gun stocks, very good.
30. cases of muskets from Holland; about 27. in each chest: say about 700 muskets with their bayonets: good of their form but not of the best form. In such condition that they will need only such a cleaning as the souldier himself can give.
21. cases of sabres from Holland, about 63. in each case. Say about 1300 in good condition.
18. hogsheads of gunflints.
10. anchors weighing in the whole about 21,500 lb.

But we must deduct about a fifth from the muskets and sabres; because there are in the warehouse five tier of cases, the bottom one of which having been partly under water during an inundation of the Loire, that whole tier may be considered as lost. Another deduction will be warehouse rent 600℔ a year from the year 1782. Still they remain an object of too much value to be abandoned, if they can be withdrawn by mutual consent, without any notice of their having been in the hands of justice. Mr. Dobrée appears to be so reasonable that I am in hopes this may be done.The importations into Lorient of other fish oils, besides those of the whale, brought to my notice there a defect in the letter of Monsieur de Calonnes of Oct. 22. which letter was formerly communicated to you. In that whale oil only was named. The other fish oils therefore have continued to pay the old duties. In a conference with Monsr. de Villedeuil, the present Comptroller general, since my return, I proposed the extending the exemption to all fish-oils, according to the letter of the Hanseatic treaty, which had formed the  basis of the regulations respecting us. I think this will be agreed to. The delays of office first, then the illness of M. de Calonnes, and lastly his removal and the throng of business occasioned by the assemblée des Notables, have prevented the reducing the substance of the letter into the form of an Arret as yet; tho’ I continued solliciting it as much as circumstances would bear. I am now promised that it shall be done immediately, and that it shall be so far retrospective to the date of the letter as that all duties paid since that shall be refunded.
Tho’ we are too little interested in the proceedings of the Assemblées des Notables to render minute details of them desireable to Congress, yet I suppose a general view, now that the assembly is closed and their measures fixed, may be acceptable.
The deficiency of the public revenues, compared with the public expences was become so considerable, that it was evident some of the wheels of government must stop, unless they could be relieved. Continual borrowings, in time of profound peace, could not be proposed and a new tax under the same circumstances might crush the minister, unless he could procure a powerful support. He proposed therefore the calling an assemblée des Notables. He proffered them an universal redress of grievances; laid open those grievances fully, pointed out sound remedies, and covering his canvas with objects of this magnitude, the demand of money became a little accessory scarcely attracting attention. The persons chosen were the most able and independant characters in the kingdom; and their support, if it could be obtained, would be enough for him. They improved the occasion of redressing their grievances, and agreed that the public wants should be relieved; but went into an examination of the causes of them. It is supposed Monsr. de Calonnes was conscious his accounts could not bear examination; and it is said and believed that he asked of the king to send 4. members to the bastile, of whom the M. de la Fayette was one, to banish 20. others, and two of his ministers. The king found it shorter to banish him. His successor went on in full concert with the assembly. The result has been an augmentation in the revenue, a promise of oeconomies in it’s expenditure; of an annual settlement of the public accounts, before a council, which the Comptroller, having been heretofore obliged to settle only with the king in person, of course never settled at all; of the abolition of the Corvées; reformation of the Gabelles; suppression of the interior custom houses; free commerce of grain internal and external; and the establishment of Provincial assemblies: which, all together,  constitute a vast mass of improvement in the condition of this nation. The establishment of the Provincial assemblies is a fundamental improvement. They will be of the choice of the people; one third renewed every year; in those provinces where there are no states, that is to say, over about three fourths of the kingdom. They will be partly an Executive themselves, partly an executive Council to the Intendant to whom the Executive power in his province has been heretofore entirely delegated. Chosen by the people, they will soften the execution of hard laws: and, having a right of representation to the king, they will censure bad laws, suggest good ones, expose abuses; and their representations, when united, will command respect. To the other advantages may be added the precedent itself of calling the assembly of Notables, which may perhaps grow into habit. The hope is that the improvements thus promised will be carried into effect, that they will be maintained during the present reign; and that that will be long enough for them to take some root in the constitution, so that they may come to be considered as a part of that, and be protected by time and the attachment of the nation.The new accessions to the ministry are valued here. Good is hoped from the Archbishop of Toulouse who succeeds the Count de Vergennes as Chef du conseil de finance. Monsieur de Ville-deuil the Comptroller general has been approved by the public in the offices he has heretofore exercised. The Duke de Nivernois, called to the Council, is reckoned a good and able man: and Monsieur de Malesherbes, called also to the council, is unquestionably the first character in the kingdom for integrity, patriotism, knowlege, and experience in business. There is a fear that the Marechal de Castries is disposed to retire.
The face of things in Europe is a little turbid at present: but probably all will subside. The Empress of Russia, it is supposed, will not push her pretensions against the Turks to actual war. Weighing the fondness of the Emperor for innovation against his want of perseverance, it is difficult to calculate what he will do with his discontented subjects in Brabant and Flanders. If those provinces alone were concerned, he would probably give back: but this would induce an opposition to his plans in all his other dominions. Perhaps he may be able to find a compromise. The cause of the Patriots in Holland is a little clouded at present. England and Prussia seem disposed to interpose effectually. The former has actually ordered a fleet of 6. sail of the line, Northwardly, under Gore; and the latter threatens to put his troops into motion. The danger of losing such a weight in their scale, as that of Prussia,  would occasion this court to prefer conciliation to war. Add to this the distress of their finances, and perhaps not so warm a zeal in the new ministry for the innovations in Holland. I hardly believe they will think it worth while to purchase the change of constitution proposed there at the expence of a war. But of these things you will recieve more particular and more certain details from Mr. Dumas, to whom they belong.
Mr. Eden is appointed Ambassador from England to Madrid. To the hatred borne us by his court and country, is added a recollection of the circumstances of the unsuccesful embassy to America, of which he made a part. So that I think he will carry to Madrid dispositions to do us all the ill he can.
The late change in the ministry is very favorable to the prospects of the Chevalier de la Luzerne. The Count de Montmorin, Monsr. de Malesherbes, and Monsr. de Lamoignon the garde des sceaux, are his near relations. Probably something will be done for him, and without delay. The promise of the former administration to the Count de Moutier to succeed to this vacancy, should it take place, will probably be performed by the present one.
Mr. Barclay has probably informed you of his having been arrested in Bordeaux for a debt contracted in the way of his commerce. He immediately applied to the parliament of that place who ordered his discharge. This took place after five days actual imprisonment. I arrived at Bordeaux a few days after his liberation. As the Procureur general of the king had interested himself to obtain it with uncommon zeal, and that too on public principles, I thought it my duty to wait on him and return him my thanks. I did the same to the President of the parliament for the body over which he presided, what would have been an insult in America being an indispensable duty here. You will see by the inclosed printed paper on what grounds the Procureur insisted on Mr. Barclay’s liberation. Those on which the parliament ordered it are not expressed. On my arrival here I spoke with the Minister on the subject. He observed that the character of Consul is no protection in this country against process for debt: that as to the character with which Mr. Barclay had been invested at the court of Marocco, [it was ques]tionable whether it could be placed on the diplomatic line, as it had not been derived immediately from Congress; that if it were, it would have covered him to Paris only, where he had received his commission, had he proceeded directly thither, but that his long stay at Bordeaux must be considered as terminating it there. I observed to him that Mr. Barclay had been  arrested almost immediately on his arrival at Bordeaux. But sais he the arrest was made void by the parliament, and still he has continued there several weeks. True, I replied, but his adversaries declared they would arrest him again the moment he should be out of the jurisdiction of the parliament of Bourdeaux, and have actually engaged the Marechaussée on the road to do it. This seemed to impress him. He [said] he could obtain a letter of sauf conduit which would protect him to Paris, but that immediately on his arrival here he would be liable to arrest. I asked him if such a letter could not be obtained to protect him to Paris, and back to Bordeaux and even to America? He said that for that, the consent of the greater part of his creditors would be necessary, and even with this it was very doubtful whether it could be obtained. Still if I would furnish him with that consent, he would do what should depend on him. I am persuaded he will, and have written to Mr. Barclay to obtain the consent of his creditors. This is the footing on which this matter stands at present. I have stated it thus particularly that you may know the truth, which will probably be misrepresented in the English papers, to the prejudice of Mr. Barclay. This matter has been a great affliction to him, but no dishonour where it’s true state is known. Indeed he is incapable of doing any thing not strictly honourable.
In a letter of Aug. 30. 1785. I had the honour of mentioning to you what had past here on the subject of a convention for the regulation of the two post offices. I now inclose you a letter from the Baron D’Ogny who is at the head of that department, which shews that he still expects some arrangement. I have heard it said that M. de Creve-coeur is authorized to treat on this subject. You doubtless know if this be true. The articles may certainly be better adjusted there than here. This letter from the Baron d’Ogny was in consequence of an application from a servant of mine during my absence, which would not have been made had I been here. Nor will it be repeated; it being my opinion and practice to pay small sums of money rather than to ask favors.
I have the honor to inclose you also copies of a letter and papers from the Marechal de Castries on the claim of an individual against the state of South Carolina for services performed on board the Indian; and the petition of another on a like claim. Also copies of letters received from Obryan at Algiers, and from Mr. Lambe. A letter of the 26th. of May from Mr. Montgomery at Alicant informs me that, by a vessel arrived at Carthagena from Algiers, they learn the death of the Dey of that republic. Yet as we hear  nothing of it thro’ any other channel it may be doubted. It escaped me at the time of my departure to Aix to make arrangements for sending you the gazettes regularly by the packets. The whole are now sent, tho’ a great part of them are so old as to be not worth perusal. Your favor of April 24. has been duly received. I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

